United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1702
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Shedric Anderson

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                          Submitted: February 14, 2022
                            Filed: August 22, 2022
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, BENTON and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

       Shedric Anderson pleaded guilty to one count of escape from custody in
violation of 18 U.S.C. § 751. While in custody awaiting sentencing on that charge,
he sexually assaulted his cellmate. Based on the assault, Anderson was indicted on
two counts of aggravated sexual abuse by force or threat, in violation of 18 U.S.C.
§ 2241(a). After a jury trial, Anderson was found guilty on both counts. He now
appeals his sentence on those two convictions, arguing that the district court1 abused
its discretion by failing to properly weigh relevant sentencing factors, thus imposing
a substantively unreasonable sentence. We affirm.

                                  I. Background
      On December 18, 2017, Anderson was sentenced to 24 months’ imprisonment
for two counts of manufacturing counterfeit securities in the Eastern District of
Missouri. Anderson began his sentence at the Federal Correctional Complex in
Forrest City, Arkansas. On July 1, 2018, Anderson was transferred to a Residential
Reentry Center (RRC) in Neelyville, Missouri, to serve the remainder of his sentence.
Anderson’s conditions of confinement permitted him to work at a local Steak ‘N
Shake restaurant but required him to disclose his whereabouts when outside of the
RRC and return to the RRC immediately after work. However, on July 27, 2018,
Anderson absconded and remained on the lam for two months before being arrested.

       While awaiting sentencing, Anderson was detained in Kennett, Missouri, at the
Dunklin County Jail under its contract with the United States Marshals Services.
Anderson shared a cell with B.H., a 20-year-old defendant also facing a federal
charge. B.H. reported to jail authorities that Anderson sexually assaulted him while
in their cell after lockdown. Anderson denied having any sexual contact with B.H. An
investigation ensued; based on the results, a federal grand jury indicted Anderson
with two counts of violating 18 U.S.C. § 2241(a). Anderson disputed the charges, and
the case proceeded to a jury trial.




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
       During the trial, B.H. testified that Anderson forced him to take drugs and to
engage in oral and anal sex. Anderson had initially denied that there was any sexual
contact between the two when he had been questioned by investigators. At trial,
however, Anderson acknowledged that sexual acts had taken place but maintained
that all sexual conduct had been consensual and were actually B.H.’s idea.

       The jury found Anderson guilty on both counts. At sentencing, the district court
adopted the calculations from the PSR and determined that the total offense level was
40 with a criminal history category of VI. Anderson’s Sentencing Guidelines
imprisonment range was 360 months to life. Anderson requested a sentence below his
Guidelines range; the government recommended a life sentence. Ultimately, the
district court sentenced Anderson to 420 months’ imprisonment.

                                    II. Discussion
       On appeal, Anderson argues that his 420-month prison sentence is
substantively unreasonable. Anderson argues that the district court abused its
discretion in its consideration of the 18 U.S.C. § 3553(a) factors by failing to give
adequate weight to his mental health, troubled upbringing, and homelessness while
growing up.

        “We review a district court’s sentence in two steps: first, we review for
significant procedural error; and second, if there is no significant procedural error, we
review for substantive reasonableness.” United States v. O’Connor, 567 F.3d 395,
397 (8th Cir. 2009). “Because [Anderson] does not argue in his brief[] that the district
court committed any procedural error, we bypass the first part of our review and move
directly to review the substantive reasonableness of his sentence.” Id. (footnote
omitted). In considering a sentence’s substantive reasonableness, we “apply[] an
abuse-of-discretion standard.” United States v. Zastrow, 534 F.3d 854, 855 (8th Cir.
2008) (internal quotation marks omitted). “A district court abuses its discretion when
it (1) fails to consider a relevant factor that should have received significant weight;

                                          -3-
(2) gives significant weight to an improper or irrelevant factor; or (3) considers only
the appropriate factors but in weighing those factors commits a clear error of
judgment.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(internal quotation marks omitted). “A sentence within the Guidelines range is
presumptively reasonable.” United States v. Peithman, 917 F.3d 635, 653 (8th Cir.
2019).

        Anderson argues that the district court focused too heavily on the facts adduced
at trial; however, his assertion that the district court “based its sentence only on the
facts of the case at hand and the trial” is unavailing. Appellant’s Br. at 12. The district
court specifically referenced Anderson’s “lengthy and violent criminal history” as one
of the reasons for its sentence. R. Doc. 92, at 44.2

       Anderson primarily disagrees with the district court’s weighing of the
sentencing factors. But “[a] district court’s choice to assign relatively greater weight
to the nature and circumstances of the offense than to the mitigating personal
characteristics of the defendant is well within its wide latitude in weighing relevant
factors.” United States v. Farmer, 647 F.3d 1175, 1180 (8th Cir. 2011). Anderson has
made no showing that the court ignored or inappropriately discounted any relevant
sentencing fact.




       2
      The district court did misstate a portion of Anderson’s tragic family history.
When Anderson was a child, his mother was shot in the head. She survived but was
unable to care for Anderson. During Anderson’s sentencing hearing, while
summarizing the facts surrounding Anderson’s upbringing, the district court
mistakenly said that Anderson’s mother was killed. This misstatement, however, is
immaterial to the overall sentence. The district court made clear that it took all of
Anderson’s family history into account.

                                           -4-
      Given the substantial discretion sentencing courts have in weighing the factors
from § 3553(a), Anderson’s arguments fail to rebut the presumption of
reasonableness. See Peithman, 917 F.3d at 653. We discern no abuse of discretion.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -5-